Election/Restrictions
Claims 1-2, 4-10, and 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/27/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement filed 11/20/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the Non-Patent Literature document, referencing Chinese Patent Application 2015800372609, does not include a date and a date for such document could not be readily found. The same applies to the IDS filed 07/27/2020, with reference to Korean Search Report for Application UAE/P/ 1307/2016.  They has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of 
The IDS dated 02/17/2020 does not include a date for Non-Patent Literature documents 4 and 5 (definitions of “mechanism” and “machinery” from merriam-webster, respectively).  The date found on the documents has been annotated on the IDS, which is attached.  The same applies for the IDS filed 01/13/2021, with reference to Non-Patent Literature document #1.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device for heating and conveying water,” and “a drive device connected to the brewing chamber to move the brewing chamber” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations “device for heating and conveying water,” and “a drive device connected to the brewing chamber to move the brewing chamber” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-2 and 4-15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Paragraph 0030 discloses the use of pump 10, heating device 11 in form of a boiler and line 12 the heats and conveys water; and
Paragraphs 0011 and 0029 discloses the drive device 8 being an electric motor 80 that drives a spindle 81 or a spindle nut 82; paragraph 0012 discloses that other linear drives can also be used for displacing the brewing chamber; and paragraph 0044 discloses other drive devices may be used that linearly move or also pivot the brewing chamber.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-2 and 4-15 are in condition for allowance as the prior art of record does not teach, suggest, or otherwise disclose the brewing chamber having “an inlet line with…another end coupled to an upper region of the brewing chamber for introducing hot water directly into the brewing chamber” and the lateral opening being “the sole passage for heated water into and out of the capsule” as such limitations pertain and/or correspond to the remaining limitations recited in claim 1.  

    PNG
    media_image1.png
    514
    536
    media_image1.png
    Greyscale

Van Belleghem (U.S. Publication 2011/0189350, of record) is considered the closest prior art to the claimed invention and discloses a brewing chamber (123) having an inlet line coupled to the device to introduce heater water (124) into the brewing chamber (para. 0058, “…123 can thus be put in fluid connection with said front face 103 of the capsule 102...;” para. 0064, “once the capsule 102 is aligned with the side opening 125 of the infusion vessel 123, it is pushed forward by the rear support 129 until the tapered edges 108, 117 are in liquid-tight engagement with, respectively, said edge 130 of...opening 125...; ”para. 0065, “…a first injection step in which infusion liquid is injected into the capsule 102 through infusion liquid injecting means 124, wherein both the quantity and temperature...are determined...;” Vessel 123 being in fluid communication with capsule 102, and hot water nozzle 124 reads on the “inlet line coupled to the device to introduce heated water into the brewing chamber” limitation), and the brewing chamber having a lateral opening (Figure 2c, side opening 125).
With respect to the “inlet line” Van Belleghem discloses hot water being injected, via 124, into capsule 102 rather than “directly into the brewing chamber” as required in claim 1.
With respect to the lateral opening (125), Van Belleghem discloses, in paragraph 0059, “...a rear support 129 of the capsule carrier 119 pushed against the tapered outer edge 117 of the back face 104, so that the tapered outer edge 108 of the rim 105 is pressed against the rim 130 of the substantially vertical side opening 125 of said infusion vessel 123…ensure a self adjusting sealing fit on both sides…” (See also para. 0064). Van Belleghem continues in that, once the capsule 102 is aligned with the side opening 125 of the infusion vessel 123, it is pushed forward by the rear support 129 until the tapered edges 108, 117 are in liquid-tight engagement with, respectively, said edge 130 of the substantially vertical side opening 125.  As stated above, hot water is introduced into capsule 102 via injecting means 124. From here, hot water enters the capsule, then flows through the lateral opening 125 into brewing chamber 123.  Van Belleghem, therefore, discloses the lateral opening 125 being one of a plurality of passages for heated water into/out of capsule 102.  Accordingly, Van Belleghem cannot be relied upon to teach or suggest the lateral opening 125 being the sole passage for heated water into and out of the capsule as required in claim 1.
Nocera, Lussi, and Gugerli (all of record), alone or in combination, fail to remedy the above deficiencies of Van Belleghem.  Accordingly, claims 1-2 and 4-15 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761